Chase, Ch. J.
The question arises upon the operation of the schedule annexed to the fieri facias, and the sheriff’s deed. It must be considered as a case between vendor and vendee, the sheriff standing in the place of vendor, and selling his right. In this' case every thing passed which was annexed to the freehold, If the deed had been for the conveyance of the house and lot only, without mentioning the improvements, if would have carried all things fixed to the freehold. The case of vendor and vendee is different from that of landlord and tenant. In the latter case the law allows the tenant to remove many, things which may be considered as fixed. This is for the benefit of tradej and where a tenant puts up any thing for the purpose of carring on his trade, he may remove it. The pumps, cisterns, iron grating, and door, distillery and horse mills, passed by this deed, but not the joists, vats, buckets, pickets and fossits, which are not fixed to the freehold. The Ch. J. cited Esp. 358, 359. Salk. 368. Bull. N. P. 34.
Verdict for the plaintiff, and damages assessed to 418l 17's 6d current money, Judgment on the verdict.